Citation Nr: 1526504	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1972 and from May 1980 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction now rests with the RO in Honolulu, Hawaii from which the appeal was certified.

In his July 2013 VA Form 9, substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge.  The Veteran was scheduled for a video conference Board hearing in May 2015, but failed to report to the hearing.  The Veteran was notified of the scheduled hearing in April 2015 and May 2015 correspondence, which was sent to the Veteran's current address of record; however, such correspondence was returned as undeliverable.  A September 2013 VA treatment record indicated the Veteran was moving to Vietnam; however, the record does not reflect that the Veteran has kept VA apprised of his whereabouts, frustrating any efforts VA has made to assist the Veteran in his claim.  Accordingly, the Board will proceed to adjudicate this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a mental conditions VA examination in August 2013; however the Board finds this examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2013 VA examiner only noted a diagnosis of general anxiety disorder and stated the Veteran did not have any other psychiatric diagnoses.  The VA examiner did not address VA treatment records, most recently dated in September 2013 which provided diagnoses of posttraumatic stress disorder (PTSD) and depression.  Thus, on remand the VA examiner must attempt to differentiate the nature or extent of the service-connected psychiatric disabilities from the nonservice-connected psychiatric diagnoses.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected generalized anxiety disorder from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected generalized anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this Remand, the claims folder, and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected generalized disorder.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected generalized anxiety disorder, without regard to any non service-connected psychiatric disorders which may be diagnosed, to include PTSD and depression.  If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




